The opinion of the court was delivered,
by Thompson, J.
—
A majority of us agree that the first reason assigned in the opinion, overruling the motion to take off the *299nonsuit, and for a new trial, was of itself sufficient to authorize the nonsuit; and we all agree that the second was so; and that want of probable cause was not shown. That opinion sufficiently expresses the views of this court, and we think that further elaboration of the doctrines therein asserted is not necessary. For the reasons there given, the
Judgment is affirmed.
The second of the above cases arose out of the same prosecution as did the first, and was tried at a subsequent term, when my brother Read nonsuited the plaintiff for the first reason assigned in the opinion above referred to; and as a majority of us think that was sufficient, this judgment must also be affirmed.
Judgment affirmed.